ITEMID: 001-94229
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF IORDANIS IORDANOU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 8 - Right to respect for private and family life
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 7. The applicant was born in 1923 and lives in Nicosia.
8. The applicant stated that he was born in Karavas, a village on the coast in the Kyrenia district of northern Cyprus. On the death of his father, he inherited the house, located at 15, Lambousa Street, in which he had lived throughout his childhood. It was situated on plots nos. 268 and 269, sheet/plan XI/16W1 and 8W2, and was registered in the name of the applicant by virtue of registration no. 5725 of 23 March 1956; it consisted of three ground floor rooms, two basement rooms, one kitchen, two wells, one turbine water pump and one water storage tank. The applicant continued to make use of this house, where his sister lived, until July 1974.
9. However, when he married in 1963, the applicant moved to a house nearby which he had purchased. It was situated on plots nos. 20 and 21/3, sheet/plan XI/16W2.E1, and was registered in the name of the applicant by virtue of registration no. 5678 of 23 January 1970. This second house, located at 10, Kanaris Street, consisted of three ground floor rooms, one room upstairs, two wells, one electric water pump and one water storage pump.
10. The applicant also owned three plots of land in Karavas, some of which were lemon groves, with olive and carob trees growing on the others, and a share in a natural water spring. These properties were registered as follows:
(a) plot no. 273, sheet/plan XI/16W1, field with lemon groves of a total extent of 6,355 m², registered in the name of the applicant by virtue of registration no. 151 of 23 March 1956;
(b) plot no. 25, sheet/plan XII/18W1, field with carob and olive trees of a total extent of 11,372 m², registered in the name of the applicant by virtue of registration no. 4091 of 16 April 1957;
(c) plots nos. 76 and 79, sheet/plan XII/18W1, field with carob and olive trees of a total extent of 35,452 m², registered in the name of the applicant by virtue of registration no. 4269 of 23 January 1970;
(d) plot no. 140, sheet/plan XI/24W2, source of running water, registered for the 1/224 share in the name of the applicant.
11. In support of his claim to ownership the applicant produced the original Land Certificates concerning each of his alleged properties, with the exception of the house described under paragraph 9 above. He alleged that the relevant Land Certificate had been submitted to the Kyrenia Land Survey Office for amendment in June 1974 and had been lost due to the Turkish invasion. He therefore produced an extract from the registries of the Republic of Cyprus, dated 29 June 1993, and indicating that the property at issue was registered in his name.
12. Upon the 1974 Turkish intervention, the applicant left with his wife and two children for Limassol, southern Cyprus. He claimed that he had been deprived of his property rights, all his property being located in the area which was under the occupation and control of the Turkish military authorities. The latter had prevented him from having access to and from using and possessing his houses and fields.
VIOLATED_ARTICLES: 8
P1
VIOLATED_PARAGRAPHS: P1-1
